Citation Nr: 0819267	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-18 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 30 percent disabling.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1983.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In April 2008, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In April 2008, the veteran's representative submitted 
additional evidence for review by the Board in the matters on 
appeal accompanied by a written, signed waiver of the 
veteran's right to have this evidence initially considered by 
the RO.

The issue of entitlement to a higher rating for a right knee 
disability is decided herein while the issue of entitlement 
to service connection for a left knee disability is addressed 
in the remand that follows the order section of this 
decision.


FINDING OF FACT

The veteran's right knee disability is manifested by 
limitation of motion; extension is not limited to more than 
20 degrees and flexion is not limited to less than 60 
degrees; neither lateral instability, subluxation nor locking 
of the right knee is shown.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
explicit notice that he should submit any evidence in his 
possession that pertains to his claim and notice concerning 
the effective-date element of the claim, by letters mailed in 
April 2005 and March 2006.  

The aforementioned letters informed the veteran that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include to include treatment 
records, Social Security determinations, statements from 
employers concerning the impact of the disability on the 
veteran's employment, and statements from persons concerning 
their observations of how the disability has affected the 
veteran.  They also informed the veteran of the assistance 
that VA would provide to obtain evidence on his behalf. 

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.  The 
Board believes that the notice provided to the veteran is in 
substantial compliance with the requirements of Vazquez.  
Moreover, the Board believes that any deficiency in the 
notice was not prejudicial to the appellant because he and 
his representative have demonstrated sufficient actual 
knowledge of these requirements during testimony and oral 
advocacy at the April 2008 Travel Board hearing as well as in 
the veteran's notice of disagreement submitted in December 
2005.

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted.  
Consequently, no effective date for an increased rating will 
be assigned, so the failure to provide earlier notice with 
respect to that element of the claim was no more than 
harmless error.  Moreover, following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the claim.  
There is no indication or reason to believe that the ultimate 
decision on this claim would have been different had complete 
VCAA notice been provided at an earlier time. 

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained, and the veteran has been afforded appropriate 
VA examinations in response to his claim.  Neither the 
veteran nor his representative has identified any other 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2007).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees or a 10 
percent evaluation if flexion is limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
or a 40 percent evaluation if extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The VA General Counsel held that separate ratings under 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion 
of the leg) and Diagnostic Code 5261 (limitation of extension 
of the leg), may be assigned for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

The VA General Counsel has also held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).  

Analysis

The veteran contends that his service-connected right knee 
disability is more severe than the current rating reflects.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

A September 1983 rating decision granted entitlement to 
service connection for a right knee disability and assigned a 
noncompensable disability rating for residuals of a tear of 
mid-anterior portion of right lateral meniscus under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, effective August 1, 
1983.  That noncompensable evaluation for a right knee 
disability remained in effect until the July 2005 rating 
decision on appeal increased the veteran's disability rating 
to 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5261, 
effective February 23, 2005, the date of receipt of the 
veteran's current claim for an increased rating.

All of the range of motion tests during the period of this 
claim have shown that, even with consideration of the Deluca 
factors set forth above, flexion of the veteran's right knee 
is not limited to less than 60 degrees.  For instance, at the 
most recent VA examination in January 2006, pain-free flexion 
was to 110 degrees.  There was no additional limitation of 
motion due to fatigue, weakness, or lack of endurance 
following repetitive use.  In addition, there were no flare 
ups.  Accordingly, the disability does not warrant a 
compensable rating under Diagnostic Code 5260.

The medical evidence consistently shows that extension of the 
veteran's right knee is not limited to more than 20 degrees.  
At the April 2005 VA examination, he was able to extend his 
knee to 20 degrees.  Strength was normal.  There was pain at 
the terminal aspect of extension.  There was no additional 
limitation of motion due to fatigue, weakness, or lack of 
endurance following repetitive use.  The veteran did report 
experiencing weekly flare ups with use at the April 2005 
examination but extension was not limited to more than 20 
degrees after repetitive testing.  At the January 2006 VA 
examination, extension was to zero degrees and strength was 
normal.  There was no additional limitation of motion due to 
fatigue, weakness, or lack of endurance following repetitive 
use.  In addition, there were no flare ups.

Thus, it is clear that when all pertinent disability factors 
are considered, any limitation of extension of the right knee 
does not more nearly approximate limitation to 30 degrees 
than limitation to 20 degrees.  Therefore, a higher rating is 
not warranted for the right knee under Diagnostic Code 5261.

The Board has considered whether there is any other basis for 
assigning more than the currently assigned rating of 30 
percent, but has found none.  In particular, the Board has 
considered whether a compensable rating is warranted under 
Diagnostic Code 5257 because the record reflects that the 
veteran has complained of instability.  The January 2008 
examination disclosed anterior instability, but neither 
lateral instability nor recurrent subluxations were noted on 
this examination, the October 2005 examination or in any of 
the other medical evidence pertinent to the period of this 
claim.  Accordingly, the disability does not warrant a 
compensable rating under Diagnostic Code 5257.  Moreover, the 
disability does not warrant a separate rating under 
Diagnostic Code 5258 or 5259 because the symptomatology 
contemplated by those Diagnostic Codes is not separate and 
distinct from that contemplated by the 30 percent rating 
currently assigned under Diagnostic Code 5261.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned rating of 30 
percent.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered the benefit-of-the-doubt doctrine 
but finds that there is no approximate balance of positive 
and negative evidence such as to warrant its application.  
The medical evidence preponderates against the veteran's 
claim.

Extra-Schedular Consideration

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
right knee disability.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be to a degree in excess 
of 30 percent at any time during the period of this claim.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not warranted. 


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a right knee disability is denied.





REMAND

The veteran is also claiming entitlement to service 
connection for a left knee disability.  The veteran's 
representative reported at the April 2008 Travel Board 
hearing that the veteran received treatment for a left knee 
injury on several occasions in service and cited one service 
medical record dated in March 1976 to support this 
contention.

Service medical records confirm that the veteran fell and 
skinned his left knee while jogging in March 1976; an 
abrasion and scar were assessed at the time.  The veteran is 
presently service-connected for a right knee disability.

The veteran has been currently diagnosed with bilateral mild 
patellofemoral arthrosis.  However, there is no medical 
opinion as to any nexus between any current left knee 
disability and any in-service injury.  Therefore, the Board 
has determined that the veteran should be afforded a VA 
examination to determine the etiology of his currently 
diagnosed left knee disability.

On remand, the veteran is to be afforded an appropriate VA 
examination to determine the etiology of his claimed left 
knee disability.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  The veteran and his representative 
should be requested to provide any 
pertinent evidence in his possession and 
any outstanding medical records 
pertaining to post-service treatment or 
evaluation of his left knee or the 
identifying information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent evidence identified but 
not provided by the veteran.

3.  If the RO or the AMC is unable to 
obtain a copy of any pertinent evidence 
identified by the veteran or his 
representative, it should so inform the 
veteran and his representative and 
request them to provide a copy of the 
outstanding evidence.

4.  Then, the RO or the AMC should afford 
the veteran an examination by a physician 
with appropriate expertise to determine 
the nature and etiology of his claimed 
left knee disability.  The examiner must 
review the claims folders.  Consideration 
of such should be reflected in the 
completed examination report.  Any 
indicated studies or tests should be 
conducted.  For each left knee disorder 
found to be currently present, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to his active 
service or was caused or permanently 
worsened by his right knee disability.  
The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


